DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 02/25/2022.
Claims 1 – 20 are pending.
Claims 18 – 20 have been amended.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 – 17, same reasons of Action sent on 02/03/2022.
Regarding Claim 18, same reasons of Action sent on 02/03/2022 for the allowable subject matter of claim 1.
Claims 19 – 20 are allowed for depending on claim 18.

The closest references are found based on the updated search:
Hino (US 2022/0046202 A1) discloses the preamplifier section being set to a shutdown state on a basis of a first control signal input; a comparator section comparing the differential signals with a comparison reference signal and outputting comparison result data; and a preamplifier through circuit including a plurality of switching elements connecting the input terminals of the preamplifier section to input terminals of the comparator section, the preamplifier through circuit setting the switching elements to a connection state on a basis of a second control signal input in the shutdown state (see claim 1).
Zhang et al. (US 2020/0169170 A1) suggests a multi-phase DC-DC converter with constant on time (COT) control, comprising: N switching circuits, configured to convert an input voltage signal to an output voltage signal, wherein each of the N switching circuits comprises a controllable switch, and wherein N is an integer greater than 1; a comparing circuit, configured to compare a voltage feedback signal indicative of the output voltage signal with a reference signal to generate a comparing signal (see claim 13).
Takatsuka (US 10,594,304 B2) teaches a comparison unit configured to compare an input signal with a reference signal, wherein the input signal corresponds to emitted light; a holding unit configured to hold a digital signal corresponding to the reference signal, wherein the digital signal is held in timing in which a result of the comparison has changed; a bidirectional conveying unit configured to: input the digital signal into the holding unit to cause the holding unit to hold the digital signal; and read the held digital signal as a result of analog-digital conversion for the input signal (see claim 12).


However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 17, and 18, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/12/2022